EXHIBIT 10.26

Indemnification Agreements

 

Name

  

Date of Indemnification
Agreement

J. David Aronson

   March 10, 2011

I Michal Coslov

   March 10, 2011

John J. Connelly

   March 10, 2011

Joseph Curtin

   March 10, 2011

Timothy A.R. Duncanson

   March 10, 2011

Raymond S. Kalouche

   March 10, 2011

Thomas E. Lippard

   March 10, 2011

Colin Osborne

   March 10, 2011

Herbert K. Parker

   February 8, 2012

Kirk D. Peters

   March 10, 2011

Daniel E. Rosati

   March 10, 2011

Manish K. Srivastava

   March 10, 2011

Patrick W. Tolbert

   March 10, 2011



--------------------------------------------------------------------------------

FORM OF

INDEMNIFICATION AGREEMENT

INDEMNIFICATION AGREEMENT (the “Agreement”) between each of the entities
identified as the “Company” on the signature page of this Agreement (the
“Company”), and [            ], a Representative (defined below) of the Company
or an Affiliated Entity of the Company (the “Indemnitee”), dated as of
[            ], 201_.

More than one entity is identified as the “Company” on the signature page of
this Agreement. This document shall be deemed to be a separate and distinct
agreement between Indemnitee and each such Company. The use of a single
signature page is for convenience only.

R E C I T A L S:

The Indemnitee has agreed to serve as a Representative of the Company.

The Company is incorporated under the laws of Delaware, and its Affiliated
Entities may include entities formed or organized under various jurisdictions as
corporations, companies, partnerships, limited partnerships, joint ventures,
limited liability companies, trusts, employee benefit plans or other
enterprises. To ensure a common standard of indemnification by the Company and
its Affiliated Entities, the Company and Indemnitee have elected to have the
standards of indemnification promulgated under the Delaware General Corporation
Law (the “DGCL”) applicable to corporations incorporated under the laws of
Delaware govern the provisions of this Agreement as set forth herein.

Certain capitalized terms used in this Agreement are defined in Section 15.

In recognition of the Indemnitee’s need for substantial protection against
personal liability and to provide the Indemnitee with specific contractual
assurance that indemnification, including the protection, if any, provided by
the Constating Documents, will be available to the Indemnitee (regardless of,
among other things, any amendment to the Constating Documents or merger,
exchange or reorganization of the Company resulting in changes in the Constating
Documents), the Company wishes to provide in this Agreement for the
indemnification of and the advancement of expenses to the Indemnitee to the
fullest extent permitted by Delaware law and as set forth in this Agreement,
and, to the extent insurance is maintained, for the coverage of the Indemnitee
under the Company’s directors’ and officers’ liability insurance policies

NOW, THEREFORE, in consideration of the premises and intending to be legally
bound hereby, the parties hereto agree as follows:

SECTION 1. INDEMNIFICATION.

a. In the event that the Indemnitee was or is made a party to, or is threatened
to be made a party to, or otherwise becomes involved, as a party or otherwise
(including, but not limited to, as a witness or as the subject of a subpoena or
discovery notice), or is threatened with,

 

1



--------------------------------------------------------------------------------

any Proceeding by any third party or any derivative action made in the right of
the Company, whether arising while such Indemnitee is a Representative of the
Company or any Affiliated Entity or afterwards, relating to or arising out of
the business and affairs of, or activities undertaken in connection with, the
Company, or by reason of the fact that the Indemnitee or a person of whom the
Indemnitee is the legal representative is or was, at any time, a Representative
of the Company or any Affiliated Entity or is or was serving at the request of
the Company or any Affiliated Entity for another corporation, company,
partnership, limited partnership, joint venture, limited liability company,
trust, employee benefit plan or other enterprise, in any capacity (including
service with respect to employee benefit plans), whether the basis of such
Proceeding is alleged action in an official capacity as a Representative or in
any other capacity while serving as a Representative, the Company shall
indemnify Indemnitee and hold Indemnitee harmless against all claims, demands,
liabilities, costs, expenses, damages, judgment, fines, ERISA excise taxes or
penalties, and amounts paid or to be paid in settlement, losses, suits,
proceedings and actions, whether judicial, administrative, investigative or
otherwise, of whatever nature, known or unknown, liquidated or unliquidated
(“Claims”), that may accrue to or be incurred by the Indemnitee, or in which the
Indemnitee may become involved, including, but not limited, to amounts paid in
satisfaction of attorneys’ fees and all other costs, charges and expenses paid
or incurred in connection with investigating, defending, settling, being a
witness in or participating in (including on appeal), or preparing to defend, be
a witness in or participate in any Claim relating to a Proceeding (“Expenses”)
to the fullest extent a Delaware corporation has the power or obligation to
indemnify a person in accordance with the DGCL as the same exists or may
hereafter be amended (but only to the extent that such amendment permits a
corporation to provide broader indemnification rights than a corporation was
permitted to provide prior to such amendment), except (i) with respect to or in
connection with the receipt of a personal benefit to which Indemnitee was not
entitled, including but not limited to personal benefits arising from trading in
securities and (ii) to the extent that it shall have been determined by a final
disposition that such Claims arose from the gross negligence or willful
misconduct of the Indemnitee.

b. For the avoidance of doubt, subject to the DGCL and the Company’s Constating
Documents, the provisions of paragraph (a) shall not apply to a Claim or
Proceeding made directly by the Company against the Indemnitee but shall apply
in the case of any derivative action or other Claim or Proceeding made by a
third party in the right of the Company.

c. For the avoidance of doubt, no indemnification under this Agreement in
connection with any Claim or Proceeding, whether by or in the right of the
Company or otherwise, shall require any determination by the courts of Delaware
or any other court.

d. The indemnification provided in this Agreement specifically includes
indemnification with respect to the period from and after the date hereof,
notwithstanding the date this Agreement is executed and delivered by the
parties.

SECTION 2. NOTICES OF CLAIMS.

Promptly after receipt by the Indemnitee of notice of the commencement of any
Proceeding, the Indemnitee shall, if a claim for indemnification in respect
thereof is to be made

 

2



--------------------------------------------------------------------------------

against the Company, give written notice to the Company of the commencement of
such Proceeding; provided, that the failure of the Indemnitee to give notice as
provided herein shall not relieve the Company of its obligations under this
Agreement, except to the extent that the Company is actually prejudiced by such
failure to give notice. In the event that any such Proceeding is brought against
the Indemnitee (other than a derivative suit in right of the Company), the
Company will be entitled to participate in and to assume the defense thereof to
the extent that the Company may wish, with counsel reasonably satisfactory to
the Indemnitee. After notice from the Company to the Indemnitee of the Company’s
election to assume the defense thereof, the Company will not be liable for
expenses subsequently incurred by the Indemnitee in connection with the defense
thereof. The Company will not consent to entry of any judgment or enter into any
settlement that does not include as an unconditional term thereof the giving by
the claimant or plaintiff to the Indemnitee of a release from all liability in
respect to such Claim. Any indemnification provided for in Section 1 shall be
made within 10 business days after receipt by the Company of the written notice
of Indemnitee.

SECTION 3. INSURANCE.

In the event that the Company maintains insurance to protect any director,
officer or manager of the Company against any expense, liability or loss from
wrongful acts, or to insure the Company’s indemnification obligations, such
insurance shall cover the Indemnitee to at least the same extent as any other
director, officer or manager of the Company and the Company’s insurance shall be
the primary insurance policy against any expense, liability or loss from
wrongful acts, and to insure the Company’s indemnification obligations[; in each
case, notwithstanding that Indemnitee was designated as a Representative of the
Company by affiliates of Onex Corporation (together with such affiliates,
“Onex”) or the availability of other insurance maintained or arranged by Onex]1.

SECTION 4. ADVANCE OF EXPENSES.

a. Notwithstanding anything in the Constating Documents or this Agreement to the
contrary, the right to indemnification conferred by this Agreement shall include
the obligation of the Company to advance, if so requested by the Indemnitee (and
within 10 business days of such request), Expenses incurred relating to a Claim
involving the Indemnitee in advance of its final disposition or to recover under
any directors’ and officers’ liability insurance policies maintained by the
Company; provided, that the payment of such Expenses incurred by Indemnitee in
advance of the final disposition of any Proceeding shall be made only upon
delivery to the Company of an undertaking, by or on behalf of Indemnitee, to
repay all amounts so advanced if it shall ultimately be determined by a final
disposition that Indemnitee is not entitled to be indemnified for such expenses
under this Agreement or otherwise, or to repay any amount advanced in excess of
the amount of indemnity to which Indemnitee is entitled under this Agreement or
otherwise.

 

 

1 

To be added for Onex employees

 

3



--------------------------------------------------------------------------------

b. For the avoidance of doubt, subject to the DGCL and the Company’s Constating
Documents, the provisions of paragraph (a) shall not apply to a Claim or
Proceeding made directly by the Company against the Indemnitee but shall apply
in the case of any derivative action or other Claim or Proceeding made by a
third party in the right of the Company.

SECTION 5. CONTRIBUTION.

In the event that the indemnification provided for in this Agreement is
unavailable to the Indemnitee for any reason whatsoever, the Company, in lieu of
indemnifying the Indemnitee, shall contribute to the amount incurred by the
Indemnitee, whether for judgments, fines, penalties, excise taxes, amounts paid
or to be paid in settlement and/or for Expenses, in connection with any
Proceeding, in such proportion as is deemed fair and reasonable, in light of all
of the circumstances of such action, by a majority vote of the members of the
then current Board of Directors (even though less than a quorum) or similar
governing body of the Company, in each case acting in good faith, or, if the
Indemnitee disagrees with the determination of such governing body, then by the
courts of the State of Delaware or other court having jurisdiction over the
parties to reflect (a) the relative benefits received by the Company and the
Indemnitee as a result of the event(s) and/or transaction(s) giving cause to
such action; and/or (b) the relative fault of the Company (and its other
Representatives) and the Indemnitee in connection with such event(s) and/or
transaction(s). The Indemnitee’s right to contribution under this Section 5
shall be determined in accordance with, pursuant to and in the same manner as,
the provisions in Section 1 and 2 relating to the Indemnitee’s right to
indemnification under this Agreement.

SECTION 6. ATTORNEYS’ FEES.

In the event that any action is instituted by the Indemnitee under this
Agreement to enforce or interpret any of the terms hereof, the prevailing party
in such action shall be entitled to be paid all costs and expenses, including
reasonable attorneys’ fees, incurred by the prevailing party with respect to
such action.

SECTION 7. NON-EXCLUSIVITY.

The rights of the Indemnitee hereunder shall be in addition to any other rights
the Indemnitee may have under the Constating Documents or under applicable law,
and nothing herein shall be deemed to diminish or otherwise restrict the
Indemnitee’s right to indemnification under any such other provision. To the
extent applicable law or the Constating Documents as in effect on the date
hereof, or at any time in the future, permit greater indemnification than as
provided for in this Agreement, the parties hereto agree that the Indemnitee
shall enjoy by this Agreement the greater benefits so afforded by such law or
provision of the Constating Documents, and this Agreement shall be deemed
amended without any further action by the Company or the Indemnitee to grant
such greater benefits. The Indemnitee may elect to have the Indemnitee’s rights
hereunder interpreted on the basis of applicable law in effect at the time of
execution of this Agreement, at the time of the occurrence of the event giving
rise to a Claim or at the time indemnification is sought.

 

4



--------------------------------------------------------------------------------

SECTION 8. BURDEN OF PROOF; NO PRESUMPTIONS

(a) Burden of Proof. In connection with any determination by any person as to
whether Indemnitee is entitled to be indemnified hereunder, the Indemnitee shall
be presumed to be entitled to indemnification under this Agreement upon
submission of a written claim (and, in an action brought to enforce a claim for
an advancement of expenses, where the required undertaking, if any is required,
has been tendered to the Company), and thereafter the burden of proof shall be
on the Company to establish that Indemnitee is not so entitled.

In any suit brought by Indemnitee to enforce a right to indemnification or to an
advancement of Expenses hereunder, or brought by the Company to recover an
advancement of Expenses pursuant to the terms of an undertaking, the burden of
proving that Indemnitee is not entitled to be indemnified, or to such
advancement of Expenses, under this Agreement or otherwise, shall be on the
Company.

(b) No Presumptions. For purposes of this Agreement, the termination of any
Proceeding, by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere, or its equivalent,
shall not create a presumption that Indemnitee did not meet any particular
standard of conduct or have any particular belief or that a court has determined
that indemnification is not permitted by applicable law. In addition, neither
the failure of the Company to have made a determination that indemnification of
Indemnitee is proper in the circumstances because Indemnitee has met the
applicable standard of conduct or had any particular belief, nor an actual
determination by the Company that Indemnitee has not met such standard of
conduct or did not have such belief, shall be a defense to Indemnitee’s claim
for indemnification or advancement of expenses under this Agreement or create a
presumption that Indemnitee has not met any particular standard of conduct or
did not have any particular belief. The scope of the Company’s indemnification
of Indemnitee is that set forth in Section 1 of this Agreement, and nothing in
this Section 8(b) shall be deemed to expand such scope.

SECTION 9. PARTIAL INDEMNITY.

If Indemnitee is entitled under any provision of this Agreement to
indemnification by the Company for a portion of the Expenses, judgments, fines,
penalties, amounts paid in settlement of a claim or any other amount but not,
however, for the total amount thereof, the Company shall nevertheless indemnify
Indemnitee for the portion thereof to which Indemnitee is entitled.

SECTION 10. SUBROGATION.

In the event of payment under this Agreement, the Company shall be subrogated to
the extent of such payment to all of the rights of recovery of the Indemnitee,
who shall execute all papers required and shall do everything that may be
necessary to secure such rights, including the execution of such documents
necessary to enable the Company effectively to bring suit to enforce such
rights.

 

5



--------------------------------------------------------------------------------

SECTION 11. NO DUPLICATION OF PAYMENTS.

The Company shall not be liable under this Agreement to make any payment in
connection with any claim made against the Indemnitee to the extent the
Indemnitee has otherwise actually received payment (under any insurance policy,
the Constating Documents or otherwise) of the amounts otherwise indemnifiable
hereunder.

SECTION 12. BINDING EFFECT.

This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and their respective successors, assigns,
including any direct or indirect successor (whether by purchase, merger,
consolidation, reorganization, exchange or otherwise) to all, substantially all,
or a substantial part, of the business and/or assets of the Company, spouses,
heirs, executors and personal and legal representatives. The Company shall
require and cause any successor (whether by purchase, merger, consolidation,
reorganization, exchange or otherwise) to all, substantially all, or a
substantial part, of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place, but the absence of any such writing shall not be a defense to any
claim for indemnity made hereunder. This Agreement shall continue in effect
regardless of whether the Indemnitee continues to serve as a Representative of
the Company or of any other enterprise at the Company’s request.

SECTION 13. SEVERABILITY.

The provisions of this Agreement shall be severable in the event that any of the
provisions hereof (including any provision within a single section, paragraph or
sentence) is held by a court of competent jurisdiction to be invalid, void or
otherwise unenforceable in any respect, and the validity and enforceability of
any such provision in every other respect and of the remaining provisions hereof
shall not be in any way impaired and shall remain enforceable to the fullest
extent permitted by law.

SECTION 14. AMENDMENT.

Except as otherwise provided in Section 7 herein, this Agreement may not be
changed, modified or amended except in writing signed by the parties hereto.

SECTION 15. CERTAIN DEFINITIONS.

As used in this Agreement:

“Affiliated Entity” means each of the entities identified as the “Company” on
the signature page hereof, and each corporation, company, partnership, limited
partnership, joint venture, limited liability company, trust, employee benefit
plan or other enterprise directly or indirectly controlled by such Company.

The “Constating Documents” of the Company mean its articles or certificate of
incorporation, articles or certification of association or formation, charter,
by-laws, operating agreement, partnership agreement and/or other similar
document or instrument governing its internal affairs.

 

6



--------------------------------------------------------------------------------

“final disposition” means a determination by final judicial decision from which
there is no further right to appeal.

“Proceeding” means any actual or threatened action, suit, proceeding,
arbitration, alternate or dispute resolution mechanism, or any inquiry or
investigation, whether civil, criminal, administrative or investigative.

Indemnitee will be deemed to be a “Representative” of an entity for which he is
serving as an officer, a director, a manager, managing member, general partner,
or in any other executive, fiduciary or representative capacity, including as an
“authorized signatory”, at the request of the entity.

SECTION 16. COUNTERPARTS.

More than one entity is identified as the “Company” on the signature page of
this Agreement. This document shall be deemed to be a separate and distinct
agreement between Indemnitee and each such Company. This Agreement may be
executed in several counterparts, each of which shall be deemed an original.

SECTION 17. GOVERNING LAW; EXCLUSIVE JURISDICTION.

This Agreement shall be governed by the laws of the State of Delaware without
regard to the principles of conflicts of law thereof. The Court of Chancery of
the State of Delaware is hereby vested with exclusive jurisdiction to hear and
determine all actions for advancement of expenses or indemnification brought
under this Agreement or otherwise by the Indemnitee.

[Intentionally blank; signature page follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Indemnitee have executed this
Indemnification Agreement as of the day and year first above written.

 

INDEMNITEE:

 

[NAME]

   

 

COMPANY:

 

TMS INTERNATIONAL CORP.,

a Delaware corporation

By:      

Name:

Title:

 

COMPANY:

 

TUBE CITY IMS CORPORATION,

a Delaware corporation

By:      

Name:

Title: